Citation Nr: 1402854	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.3219(b)(1).  

2.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected bilateral plantar fasciitis, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.3219(b)(1).  



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 




INTRODUCTION

The Veteran served on active duty from September 2005 to August 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, granted service connection for bilateral plantar fasciitis and assigned  an initial 0 percent (noncompensable) rating, effective August 18, 2009.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  In March 2012, the RO, inter alia, awarded a higher initial rating of 30 percent for service-connected bilateral plantar fasciitis, effective August 18, 2009.  

The Veteran has not indicated she is satisfied with the 30 percent disability rating assigned; hence, as explained previously, her appeal for a higher initial rating has been deemed to continue.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999)  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2012, the Board remanded the claim for higher rating.  However, as described below, the Board finds that another remand of this matter is required.

As reflected on the title page, and as explained in more detail below, the Board has now  characterized the appeal to encompass the matter of entitlement to a TDIU due to the service-connected bilateral plantar fasciitis, as a component of the claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For purposes of clarity and convenience, the Board has listed this matter as a separate issue.

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further action in connection with this appeal is warranted.

The Veteran's  service-connected for bilateral plantar fasciitis has been rated by analogy under Diagnostic Code 5276 as 30 percent disabling.  See 38 C.F.R. §§  4.20, 4.27 (2013).  Under Diagnostic Code 5276, the next higher (and maximum) rating available is 50 percent, which is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

The Veteran underwent VA examination in connection with her claim for higher rating in February 2012   In addition to service-connected bilateral plantar fasciitis, the examiner diagnosed multiple other foot problems, to  include: bilateral arthritis, bilateral retrocalcaneal bursitis, left heel soft tissue loss, bilateral neurovascular injury and compromise, bilateral achilles tendonitis, bilateral lateral metatarsalgia, bilateral ambulatory dysfunction, bilateral weak foot, and bilateral chronic foot pain/coldness/numbness.  However, the examiner provided no comment as to the relationship, if any, between any additionally diagnosed foot impairment and the service-connected plantar fasciitis; whether plantar fasciitis remains the most appropriate characterization of the service-connected bilateral foot disability; or whether it is medically possible to separate the symptoms attributable to and effects associated with service-connected and nonservice-connected foot impairment.  See Mittleider  v. West, 11 Vet. App. 181 (1998).  (Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). Medical comment in this regard would be helpful in evaluating the disability under consideration.  

The Board also notes, as reflected in the February 2012 examination report, that it does not appear that the Veteran's service-connected disability meets all of the criteria for a higher 50 percent rating under Diagnostic Code 5276 (pursuant to which, as noted above, the disability is  .  However, she does exhibit additional symptomatology, including nerve damage, fibrous nodules, and constant aching, burning pain, not listed in the rating criteria.  If such symptomatology is attributable (or, may reasonably be attributed) to service-connected bilateral foot disability, the Board finds that such raises a question as to whether the schedular criteria are adequate to evaluate the Veteran's disability, and, if not, whether this disability picture is exceptional or unusual with such related factors as marked interference with employment (beyond that contemplated in the assigned rating). 

Additionally, the record suggests the Veteran may be unable to work due to her service-connected bilateral foot disability.  Such raises the matter of the Veteran's entitlement to a TDIU in the context of the Veteran's claim for higher rating.  See Rice, 22 Vet. App. at 447.

Here, however, the Board notes that the RO has not addressed the applicability of section 3.321(b)(1) or adjudicated a claim for a TDIU in connection with the Veteran's bilateral foot claim.  Hence, to avoid any prejudice to the Veteran, a remand for RO consideration of a higher, extra-schedular rating, and a TDIU due to service-connected disabilities, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).  On remand, the RO should give the Veteran an opportunity to file a formal claim for a TDIU due to service-connected foot disability.

Also, pertinent to the Veteran's claims, a review of the claims file indicates the likelihood of relevant, missing private treatment records.  Specifically, in an April 2013 statement, the Veteran reported receiving physical therapy in November-December 2010 in Pullman, Washington, and subsequent care by a podiatrist in Spokane, Washington.  The Board notes that private treatment records from a Spokane podiatrist were previously requested in the Board's December 2012 remand, but were not provided by the Veteran.  As the matters are being remanded, the Veteran may now wish to submit these records.

Accordingly, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the remanded matters, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any outstanding, pertinent, private medical records (to include records of  physical therapy received in November-December 2010 in Pullman, WA, and subsequent care by a podiatrist in Spokane, WA, referenced above). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.

Accordingly, these matters are hereby REMANDED  for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable her him to file a formal application for a TDIU due to service-connected foot disability.

2.  Furnish to the Veteran a letter requesting that she provide information and, if necessary, authorization, to  obtain any additional evidence pertinent to the remanded claims that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private medical records (to include any records of  physical therapy received in November-December 2010 in Pullman, WA, and subsequent care by a podiatrist in Spokane, WA). 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the February 2012 medical examination regarding the Veteran's foot disability, for an addendum opinion.  

The entire claims file, to include a complete copy of this REMAND, and paper copies of any relevant electronic records to which the examiner does not have access,  must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

For each identified foot impairment other than bilateral plantar fasciitis, the examiner should indicate whether the condition is a manifestation of, or is otherwise medically associated with, the service-connected planar fasciitis.  If not, the physician should indicate whether it is medically possible to distinguish the symptoms attributable to service-connected and nonservice-connected foot disability.  The physician should also indicate whether plantar fasciitis remains the most appropriate characterization of the Veteran'

If the February 2012 examiner is not available, or further examination is deemed warranted, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  In such instance, the entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence and legal authority.  Specifically address whether recharacterization of the service-connected foot disability is appropriate, as well as whether the procedures are invoked for assigning a higher, extra-schedular rating, or a TDIU, for the Veteran's bilateral foot disability, pursuant to 38 C.F.R. § 3.321(b)(1) and § 4.16(b), respectively.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


